PER CURIAM.
This habeas corpus proceeding was formerly before this court in United States ex rel. Walther v. District Director, 175 F.2d 693. We there directed that the petition remain undecided until the relator’s naturalization proceeding be concluded, and the deportation order and warrant be meanwhile stayed. Thereafter Congress enacted section 27 of the Internal Security Act of 1950, 8 U.S.C.A. § 729(c), which provides that “No person shall be naturalized against whom there is outstanding a final finding of deportability * * * ” In United States ex rel. Jankowski v. Shaughnessy, 186 F.2d 580, 582, we said that this legislation “explicitly devitalizes our decision” in United States ex rel. Walther v. District Director, 175 F.2d 693. Accordingly the order is affirmed.